 


109 HR 1538 IH: To amend the Internal Revenue Code of 1986 to increase the exemption amounts for individuals under the alternative minimum tax.
U.S. House of Representatives
2005-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1538 
IN THE HOUSE OF REPRESENTATIVES 
 
April 8, 2005 
Mr. Israel (for himself and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the exemption amounts for individuals under the alternative minimum tax. 
 
 
1.Increase in exemption amounts for individuals under alternative minimum tax 
(a)In generalParagraph (1) of section 55(d) of the Internal Revenue Code of 1986 is amended— 
(1)in subparagraph (A) by striking $45,000 ($58,000 in the case of taxable years beginning in 2003, 2004, and 2005) and inserting $100,000, and 
(2)in subparagraph (B) by striking $33,750 ($40,250 in the case of taxable years beginning in 2003, 2004, and 2005) and inserting 75 percent of the dollar amount applicable under subparagraph (A). 
(b)Increase in threshold for phasing out exemption amountSubparagraphs (A), (B), and (C) of section 55(d)(3) of such Code are amended to read as follows: 
 
(A)$250,000 in the case of a taxpayer described in paragraph (1)(A) or (2), and 
(B)50 percent of the dollar amount applicable under subparagraph (A) in the case of a taxpayer described in subparagraph (B), (C), or (D) of paragraph (1). 
(c)Increase in rate of phase-out of exemption amountParagraph (3) of section 55(d) of such Code is amended by striking 25 percent and inserting 50 percent. 
(d)Inflation adjustment of exemption and threshold amountsSubsection (d) of section 55 of such Code is amended by adding at the end the following new paragraph: 
 
(4)Inflation adjustment of exemption and threshold amounts for individualsIn the case of any taxable year beginning in a calendar year after 2006, each of the dollar amounts set forth in paragraphs (1)(A) and (3)(A) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2005 for calendar year 1992 in subparagraph (B) thereof.If any amount as adjusted under the preceding sentence is not a multiple of $1,000, such amount shall be rounded to the nearest multiple of $1,000.. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
(f)Coordination with sunset of benefitsTitle IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to the amendments made by this section. 
 
